Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           FILED
any court except for the purpose of                           Apr 23 2012, 9:11 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

THOMAS G. GODFREY                                   GREGORY F. ZOELLER
Anderson, Indiana                                   Attorney General of Indiana

                                                    MICHELLE BUMGARNER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RODNEY D. BLEDSOE,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 48A02-1105-CR-442
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MADISON SUPERIOR COURT
                          The Honorable Thomas L. Clem, Judge
                              Cause No. 48D05-1002-FD-52


                                          April 23, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Rodney D. Bledsoe appeals as inappropriate the two years of executed time the court

ordered him to serve for Class C misdemeanor operating a vehicle while intoxicated,1 Class C

infraction driving left of center,2 Class D felony possession of cocaine,3 and Class A

misdemeanor possession of marijuana.4 We affirm.

                           FACTS AND PROCEDURAL HISTORY

        Around 2:00 a.m. on February 14, 2010, police in Madison County, Indiana, noticed

the vehicle Bledsoe was driving appeared to be out of control and nearly went off the

roadway. Police stopped Bledsoe for traveling left of center and failing to signal a turn.

They noticed Bledsoe smelled of alcohol and burnt marijuana, and they saw an open bottle of

vodka on the floorboard of the back seat. Officers patted down Bledsoe and found a bag of

cocaine and marijuana.

        The State charged Bledsoe with Class A misdemeanor operating a vehicle while

intoxicated in a manner that endangers a person,5 Class C misdemeanor operating a vehicle

while intoxicated, Class C infraction driving left of center, Class D felony possession of

cocaine, and Class A misdemeanor possession of marijuana. At a dispositional hearing on

December 6, Bledsoe pled guilty to operating while intoxicated, driving left of center,

possession of cocaine, and possession of marijuana.

        Bledsoe’s plea agreement provided his sentence was open, but it capped the executed


1
  Ind. Code § 9-30-5-1(c).
2
  Ind. Code § 9-21-8-2 (requiring use of right half of roadway); Ind. Code § 9-21-8-49 (defining violation of
Ind. Code § 9-21-8-2 as a class C infraction).
3
  Ind. Code § 35-48-4-6(a).
4
  Ind. Code § 35-48-4-11(1).
5
  Ind. Code § 9-30-5-2(b).
                                                     2
time at twenty-four months. Bledsoe requested the court order his sentence served at a local

facility where he could receive health care from his physician. At the sentencing hearing on

May 2, 2011, the court noted Bledsoe had an “extensive [criminal] history” which included

juvenile theft crimes and escalating drug crimes during adulthood, and sentencing to local

programs, such as probation, had failed in the past. (Tr. at 22.) The court found aggravating

circumstances in the manner in which Bledsoe accumulated his criminal history, beginning

with numerous juvenile crimes that would have amounted to theft if he committed them as an

adult, then during adulthood maturing into consistently escalating felonies involving drugs.

That the present crime was a repeat of past criminal episodes was also an aggravating factor.

The court found only one mitigator -- that Bledsoe “own[ed] up to [his crime].” (Id. at 24.)

The court imposed a sentence of two years executed at the Department of Correction and one

year of probation.

                              DISCUSSION AND DECISION

       An appellate court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” Ind. Appellate Rule

7(B). In our review, “we must and should exercise deference to a trial court’s sentencing

decision . . . .” Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). “The defendant

has the burden of persuading us that his sentence is inappropriate.” King v. State, 894 N.E.2d
265, 267 (Ind. Ct. App. 2008).

       Bledsoe acknowledges the nature of his offenses warrants punishment, but he claims

                                                3
the Department of Correction is not an appropriate location to execute his sentence in light of

his health issues that require monitoring by his physician. Bledsoe has not demonstrated his

sentence is inappropriate in light of his character and offense.

       The “location where a sentence is to be served is an appropriate focus for application

of our review and revise authority.” Id. However, “it will be quite difficult for a defendant

to prevail on a claim that the placement of his sentence is inappropriate[,] because the

question under Appellate Rule 7(B) is not whether another sentence is more appropriate;

rather the question is whether the sentence imposed is inappropriate.” Id. at 267-68

(emphasis in original). Accordingly, a defendant must convince us that the given placement

is itself inappropriate. Id. at 268.

       To support his contention his character warrants a change in placement, Bledsoe

presented evidence of his health issues, which include HIV and bipolar disorder. However,

when we consider the character of the offender, “one relevant fact is the defendant’s criminal

history.” Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011). The significance of a

criminal history depends on the “gravity, nature, and number of prior offenses in relation to

the current offense.” Id. Bledsoe has a history of escalating offenses related to drug abuse

and, as the trial court noted, “this is a repeat of those very criminal episodes[.]” (Tr. at 24.)

The trial court also noted Bledsoe had been sentenced to local programs in the past, but

ultimately ended up in the Department of Correction “as a result of [Bledsoe’s] inability to

comply with local sentencing.” (Id. at 23-24.) “As a practical matter, trial courts know the

feasibility of alternative placements in particular counties or communities.” Fonner v. State,

                                               4
876 N.E.2d 340, 344 (Ind. Ct. App. 2007). In light of the evidence of Bledsoe’s prior

failures in local sentencing, we will not disturb the decision to place Bledsoe in the

Department of Correction.

      Because we are not convinced Bledsoe’s sentence is inappropriate, we affirm.

      Affirmed.

CRONE, J., and BROWN, J., concur.




                                          5